TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00508-CR



                               Ernest Benl McIntyre, Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
            NO. 66893, HONORABLE JOE CARROLL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Ernest Benl McIntyre filed a notice of appeal from a judgment of conviction for

possession of child pornography. See Tex. Penal Code Ann. § 43.26 (West 2011). However, the

trial court certified that: (1) this is a plea bargain case and McIntyre has no right of appeal, and

(2) McIntyre waived the right of appeal.

               The appeal is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).




                                              Jeff Rose, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Jurisdiction

Filed: August 10, 2012

Do Not Publish